OliveR, Chief Judge:
Counsel for the respective parties have submitted this appeal for reappraisement on a-written stipulation, reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the respective parties hereto, subject to the approval of the Court, as to the merchandise covered by the above-entitled appeal for reappraisement, which is also set out in Schedule A, attached hereto and made a part hereof, that, at the time of exportation of the instant merchandise to the United States, the prices at which such or similar merchandise was freely offered for sale to all purchasers in the principal market of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for export to the United States, were the invoiced and entered values, ex-factory, and that there were no higher foreign values for such or similar merchandise at the time of exportation.
IT IS FURTHER STIPULATED AND AGREED that this appeal for reap-praisement may be deemed submitted for decision on this stipulation.
On the agreed facts, I find that the proper basis for appraisement of the articles in question is statutory export value and hold that such value for the present merchandise is the invoiced and entered values, ex-factory. Judgment will be rendered accordingly.